DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 968 907 A1 (hereinafter De Laforcade et al.).
	At the outset, references to pages/paragraphs are made with respect to the accompanied English translation of De Laforcade et al.
	As for claim 1, the reference to De Laforcade et al. discloses in Figs. 1-4 a brush 1 (page 3, 4th full paragraph) comprising at least one unitary brush head (see Abstract; “the elements being made in one piece with the support”) having a support or base 2 and at least one element/hair or filament 3 (page 3, 6th full paragraph) and extending therefrom and having a free end 7 terminating with a tip (Figs. 1 and 4), wherein the filament 3 has a length (length L1; Fig. 1) of from 6.0 mm to 20.0 mm between the base 2 and the free end 7 (see claim 5), wherein the unitary brush head is made from a plastic (polymeric) material that has a melt flow rate (melt index) of not greater than about 30g/10min measured in accordance with ISO 1133 (page 3, 1st full paragraph).
As for claim 6 reciting wherein the toothbrush is “made by a method including the steps of”: injecting a molten plastic material into a mold cavity having a pre-base cavity and at least one filament cavity extending from the pre-base cavity; compressing the molten plastic material once it is essentially filling the pre-base cavity by impressing at least one punching tool into the molten plastic material from a rear side of the pre-base cavity being opposite to a side from which the at least one filament cavity extends; filling the at least one filament cavity with the molten plastic material under a continuous impression of the punching tool, methods of forming are not germane to patentability in apparatus claims.
As for claim 7, wherein the plastic material comprises a thermoplastic elastomer (page 2, 11th full paragraph) having a Shore D hardness of below about 70 measured in accordance with ISO 868 (page 3, 1st full paragraph), and wherein the plastic material has a tensile strength or modulus of below about 1200 N/mm2 measured in accordance with ISO 527 (page 3, 1st full paragraph; 1 Mpa = 1 N/mm2).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade et al.
	At the outset, references to pages/paragraphs are made with respect to the accompanied English translation of De Laforcade et al.
As for claim 2 reciting wherein the at least one filament has a tip having a diameter of not greater than about 40 um for a length of at least about 200 um measured from the free end of the filament, such limitation is deemed obvious as De Laforcade et al. already teaches and is concerned with the filament 3 having a tip (at free end 7) of a specified a diameter d1 (Fig. 4; for example, page 2, 7th full paragraph and page 5, 2nd full paragraph). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As for claim 3 reciting wherein the tip has a diameter from 8 um to 30 um, such limitation is deemed obvious as De Laforcade et al. already teaches and is concerned with the filament 3 having a tip (at free end 7) of a specified a diameter d1 (Fig. 4; for example, page 2, 7th full paragraph and page 5, 2nd full paragraph). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As for claim 4 reciting wherein the at least one filament has a tip having a diameter of less or equal to about 40 um for a length of not greater than 250 um measured from the free end of the filament, such limitation is deemed obvious as De Laforcade et al. already teaches and is concerned with the filament 3 having a tip (at free end 7) of a specified a diameter d1 (Fig. 4; for example, page 2, 7th full paragraph and page 5, 2nd full paragraph). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As for claim 5 reciting wherein the at least one filament has a tip having a diameter of not greater than about 40 um for a length of at least about 300 um measured from the free end of the filament, such limitation is deemed obvious as De Laforcade et al. already teaches and is concerned with the filament 3 having a tip (at free end 7) of a specified a diameter d1 (Fig. 4; for example, page 2, 7th full paragraph and page 5, 2nd full paragraph). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Poppelman is pertinent to a brush with a specified melting index.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723